202 F.3d 987 (7th Cir. 2000)
Sandra Brown, Deborah Jackson, and Victoria Davis, Plaintiffs-Appellants,v.Payday Check Advance, Inc., and Payday Check Advance, llc, both doing business as Payday Express, Defendants-Appellees.Marguerite Mitchem, Plaintiff-Appellant,v.Payday Check Advance, Inc., doing business as Payday Express,    Defendant-Appellee.Denise Laws,    Plaintiff-Appellant,v.Payday Loan Corp. of Illinois, Defendant-Appellee.
No. 99-3110, No. 99-3353 , No. 99-3625
In the  United States Court of Appeals  For the Seventh Circuit
Submitted January 5, 2000Decided February 2, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 2074--James B. Zagel, Judge.
Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 1869--Matthew F. Kennelly, Judge.
Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 5562--Joan B. Gottschall, Judge. [Copyrighted Material Omitted]
Before Bauer, Easterbrook, and Kanne, Circuit Judges.
Easterbrook, Circuit Judge.


1
These related cases  present questions concerning damages under the  Truth in Lending Act. Three district judges  concluded that the kind of violations asserted by  the plaintiffs do not lead to the awards (called  statutory damages) that are available under 15  U.S.C. sec.1640(a)(2) without regard to injury.  Because plaintiffs declined to allege any actual  injury, the cases were terminated on the  pleadings. Two of the decisions are available at  1999 U.S. Dist. Lexis 16225 (N.D. Ill. Sept. 30,  1999) and 1999 U.S. Dist. Lexis 17423 (N.D. Ill.  Aug. 3, 1999); the third is unpublished.


2
All three of these cases arise from  transactions known as "payday loans"--short-term,  high-interest, single-payment credit for which  the lender requires a post-dated check that can  be cashed after the borrower's next payday. See  Smith v. Cash Store Management, Inc., 195 F.3d 325 (7th Cir. 1999); Smith v. Check-N-Go of  Illinois, Inc., No. 99-2666 (7th Cir. Dec. 23,  1999). Two of the three challenge the lender's  application of the phrase "total payment" to the  borrower's obligation. According to plaintiffs,  the Act requires lenders either to use the phrase  "total of payments" to describe the sum of the  amount financed and the finance charge, see 15  U.S.C. sec.1638(a)(5), or not to describe this  sum at all, when the borrower will make just one  payment. The district judges sensibly rejected  this contention, because the Federal Reserve  (which administers the TILA) permits a lender to  dispense with the "total of payments" disclosure  when there will be only one payment. 12 C.F.R.  sec.226.18(h) n.44 (part of the Federal Reserve's  Regulation Z). Omitting the phrase "total of  payments" does not imply that the lender must  keep mum about how much the borrower needs to  repay.


3
Although we agree with the district judges that  the lenders may use the term "total payment,"  this does not mean that lenders may put it  anywhere they please on their forms. All  disclosures required by federal law must be  grouped together and "conspicuously segregated"  from other information. 15 U.S.C. sec.1638(b)(1).  Given 12 C.F.R. sec.226.18(h) n.44, the "total  payment" for a one-payment loan is not a  disclosure required by federal law and therefore  must be kept separate from information such as  the finance charge and the annual percentage  rate. Yet the lenders put the "total payment" in  the "federal box" (the portion of the form  devoted to the mandatory disclosures), just as if  it were a "total of payments" item. Because the  TILA receives a hypertechnical reading, see Smith  v. No. 2 Galesburg Crown Finance Corp., 615 F.2d 407, 417 (7th Cir. 1980), the lenders' use of  "total payment" rather than "total of payments"  in the federal box yields a violation of the  segregation rule. Some of the forms violate  sec.1638(b)(1) in other ways, such as including  an itemization in the federal box of the amount  financed (itemizations are supposed to be outside  the federal box) and providing space for the number of the check that the borrower provides  (again this information should have been  elsewhere).


4
Forms provided to the five plaintiffs depart  from the statutory model in other ways. Some of  them fail to provide adequate descriptive  explanations of terms such as "finance charge"  and "annual percentage rate"; this shortcoming  violates 15 U.S.C. sec.1638(a)(8). At least one  form, received by plaintiff Denise Laws, is  deficient because the phrases "finance charge"  and "annual percentage rate" are in the same  typeface as "amount financed" and "total of  payments." Because the former terms must be  "disclosed more conspicuously than" the latter,  Payday Loan Corp. has violated 15 U.S.C.  sec.1632(a). See also 12 C.F.R. sec.226.17(a)(2).


5
What remedies are available for violations of  sec.1632(a), sec.1638(a)(8), and sec.1638(b)(1),  the provisions transgressed by these defendants?  Compensatory damages for any actual injury,  surely. 15 U.S.C. sec.1640(a)(1). But plaintiffs  forswear any claim of injury and seek only  statutory damages under sec.1640(a)(2). We set  out the portions of sec.1640(a) that bear on  plaintiffs' contentions.


6
Except as otherwise provided in this     section, any creditor who fails to comply     with any requirement imposed under this     part, including any requirement under     section 1635 of this title, or part D or E     of this subchapter with respect to any     person is liable to such person in an     amount equal to the sum of--


7
(1) any actual damage sustained by such person as a result of the failure;


8
(2)(A)(i)  in the case of an individual action twice the amount of any finance     charge in connection with the transaction, . . . or (iii) in the case of an     individual action relating to a credit transaction not under an open end credit     plan that is secured by real property or a dwelling, not less than $200 or greater than $2,000; or (B) in the case of a class action, such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery under this subparagraph in any class action or series of class actions arising out of the same failure to comply by the same creditor shall not be more than the lesser of $500,000 or 1 per centum of the net worth of the creditor;


9
. . .


10
. . . In connection with the disclosures referred to in subsections (a) and (b) of section 1637 of this title, a creditor shall have a liability determined under paragraph (2) only for failing to comply with the requirements of section 1635 of     this title, section 1637(a) of this title, or of paragraph (4), (5), (6), (7), (8),(9), or (10) of section 1637(b) of this title or for failing to comply with disclosure requirements under State law for any term or item which the Board has determined to be substantially the same in meaning under section 1610 (a)(2) of this title as any of the terms or items referred to in section 1637(a) of this title or any of those paragraphs of section 1637(b) of this title. . . . In connection with the disclosures referred to in section 1638 of this title, a creditor shall have a liability determined under paragraph (2) only for failing to comply with the requirements of section 1635 of this title or of paragraph (2)(insofar as it requires a disclosure of the "amount financed"), (3), (4), (5), (6), or (9) of section 1638(a) of this title, or for failing to comply with disclosure requirements under State law for any term which the Board has determined to be substantially the same in meaning under section 1610(a)(2) of this title as any of the terms referred to in any of those paragraphs of section 1638(a) of this title.


11
The reference to "this part" in the opening  sentence of sec.1640(a) is to Part B of the TILA,  15 U.S.C. sec.sec. 1631-49. Statutory damages  therefore are available for violations of any  requirement in these 19 sections, "[e]xcept as  otherwise provided in this section". Cf. Strange  v. Monogram Credit Card Bank, 129 F.3d 943 (7th  Cir. 1997). The "otherwise" comes in the two long  unnumbered sentences that begin "[i]n connection  with the disclosures referred to in" either  sec.1637 or sec.1638. Section 1637 deals with  open-end consumer credit (such as revolving loans  on a credit card). Payday loans come within  sec.1638, which addresses all consumer loans  other than open-end credit plans. It is sec.1638  that requires the disclosures to plaintiffs. The  more-conspicuous-disclosure obligation of  sec.1632(a) works "[i]n connection with the  disclosures referred to in section 1638", so the  final sentence we have reproduced in the block  quotation reads on all of the claims made by all  of our plaintiffs.


12
Statutory damages are available, this final  sentence says, "only for failing to comply with  the requirements of section 1635 of this title or  of paragraph (2) (insofar as it requires a  disclosure of the 'amount financed'), (3), (4),  (5), (6), or (9) of section 1638(a) of this  title, or for" other situations not presented by  these cases. "Only," the word we have italicized,  is conclusive against plaintiffs, for it confines  statutory damages to a closed list. Failure to  emphasize the typeface of "finance charge" and  "annual percentage rate" violates sec.1632(a);  omission of descriptive explanations violates  sec.1638(a)(8); appearance of extra matter in the  federal box violates sec.1638(b)(1). None of  these subsections is on the list of violations  eligible for statutory damages.


13
Plaintiffs insist that information has been  "disclosed" in compliance with sec.1638 only if  all of the TILA and all of Regulation Z have been  followed. On this understanding, although the  lenders informed the borrowers of correctly  calculated finance charges and annual percentage  rates, and made all other mandatory disclosures,  they did not comply with the sections requiring  these disclosures, because they did not make the  disclosures in the form required by other parts  of the statute and regulations. The lenders may  have informed borrowers of the statutory items,  plaintiffs insist, but they did not "disclose"  these items. Thus, according to plaintiffs, any  violation of sec.1632(a), sec.1638(a)(8), or  sec.1638(b)(1) also violates sec.1638 (a)(3)  (which requires the lender to disclose the  finance charge), sec.1638(a)(4) (which requires  the lender to express the finance charge as an  annual percentage rate), and so on. Because  sec.1638(a)(3) and (a)(4) are on the list of  violations eligible for statutory damages,  plaintiffs say that they must prevail. Yet  accepting this argument would destroy the point  of sec.1640(a). What sense would it make to omit  sec.1632, sec.1638(a)(1), (a)(2) (in part),  (a)(7), (a)(8), (a)(10), (a)(11), (a)(12), and  all of sec.1638(b), (c), and (d) from the  candidates for statutory damages if they came in  through the back door on the theory that all  formal shortcomings infect the disclosures of the  items that are on the list? Congress included  some and excluded others; plaintiffs want us to  turn this into universal inclusion, which would  rewrite rather than interpret sec.1640(a).


14
The portion of sec.1640(a) that we have been  considering was added to the TILA in 1980 to  curtail damages awards for picky and  inconsequential formal errors. Truth in Lending  Simplification and Reform Act, Pub. L. 96-221, 94  Stat. 132, 168 (1980). It would hardly be  appropriate to undo Congress' decision by reading  matters of form into the substantive provisions  for which statutory damages are authorized.  Still, plaintiffs seek to take advantage of the  enactment history by contending that the limiting  language of sec.1640(a) does not apply to the  more-conspicuous-disclosure requirement of  sec.1632(a). Until 1980 that obligation was found  only in Regulation Z. Therefore, plaintiffs  insist, it could not have been among the  technical violations that Congress sought to  disqualify from statutory damages. One could  respond that it is implausible to impute to  Congress the creation of statutory damages for a  formal rule added to the statute in 1980 when it  was getting rid of statutory damages for other  gaffes. Neither the thrust nor the parry has any  pizzazz, however. Section 1640(a) says that  statutory damages are available "only" for  violations of enumerated subsections and rules.  Section 1632(a) is not on that list. Whether  Congress should have included it, or would have  done so had it thought more fully, does not  affect interpretation of the law it actually  enacted. See West Virginia University Hospitals,  Inc. v. Casey, 499 U.S. 83, 100-01 (1991); In re  Sinclair, 870 F.2d 1340 (7th Cir. 1989). Even if  its omission is a legislative oversight, the fact  remains that sec.1632(a) is not on the list.  Because all of the formal details prescribed by  sec.1632 are "in connection with" disclosures  under sec.1638, omission from the list means no  statutory damages.


15
Plaintiffs rely heavily on two appellate  decisions awarding statutory damages for  violations of the more-conspicuous requirement of  sec.1632(a). The first of these, Dixey v. Idaho  First National Bank, 677 F.2d 749 (9th Cir. 1982)  (Kennedy, J.), deals with events before the  effective date of the 1980 amendments, and the  court remarked that the result might well be  otherwise under the revised version. 677 F.2d at  753. Herrera v. First Northern Savings & Loan  Ass'n, 805 F.2d 896 (10th Cir. 1986), deals with  events covered by the 1980 amendments, and thus  might in principle offer the plaintiffs some  comfort, but the tenth circuit did not discuss  the effect of sec.1640(a). Defendant in that case  relied instead on sec.1640(c), which forecloses  all liability (for compensatory or statutory  damages) when the violation was "not intentional  and resulted from a bona fide error  notwithstanding the maintenance of procedures  reasonably adapted to avoid any such error."  Because the tenth circuit did not discuss the  portion of sec.1640(a) that we have considered,  it does not hold anything one way or the other  about it. Pennhurst State School & Hospital v.  Halderman, 465 U.S. 89, 119 & n.29 (1984); United  States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37-38 & n.9 (1952). As far as we can see, our  cases are the first in the nation to present the  subject to a court of appeals. We hold that  sec.1640(a) means what it says, that "only"  violations of the subsections specifically  enumerated in that clause support statutory  damages, and that the TILA does not support  plaintiffs' theory of derivative violations under  which errors in the form of disclosure must be  treated as non-disclosure of the key statutory  terms.

Affirmed